By failing to move to withdraw his pleas of guilty the defendant failed to preserve any error of law involving the adequacy of the plea allocutions for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Alvarez, 106 AD2d 394). The interests of justice do not warrant reversal, since the plea minutes affirmatively establish that the defendant, in the presence of assigned counsel, knowingly and voluntarily pleaded guilty (see, People v Harris, 61 NY2d 9). Here, the defendant entered his guilty pleas with full knowledge of the sentences to be imposed and the consequences of a felony record. In view of the serious nature of the defendant’s numerous admitted criminal acts and the recommendations by both the prosecutor and the Probation Department against adjudicating the defendant a youthful offender, we cannot say that the County Court improvidently exercised its discretion in denying youthful offender treatment (see, People v Pickens, 105 AD2d 559).
We have reviewed the defendant’s other contentions and find them to be without merit. Bracken, J. P., Brown, Weinstein and Rubin, JJ., concur.